EX-10.72.08

 
THIS INSTRUMENT PREPARED BY, RECORDED AND RETURN TO:
 
David J. McPherson, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia  23218-1122
 
 
 
 
 
 
 
 
 
 
 
 
(Reserved)





















MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT


(FLORIDA – REVISION DATE 05-11-2004)



 
 

--------------------------------------------------------------------------------

 

FHLMC Loan No. 504148559
 
Summerville at Lake Mary
 
MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
(FLORIDA – REVISION DATE 05-11-2004)
 
THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
“Instrument”) is made to be effective as of this 19th day of December, 2008,
between EMERIVENT LAKE MARY LLC, a limited liability company organized and
existing under the laws of Delaware, whose address is c/o Emeritus Corporation,
3131 Elliott Avenue, Suite 500, Seattle, Washington 98121, as mortgagor
(“Borrower”), and CAPMARK BANK, an industrial bank organized and existing under
the laws of Utah, whose address is 6955 Union Park Center, Suite 330, Midvale,
Utah 84047, Attn:  President, with a copy to Capmark Finance Inc., 116 Welsh
Road, Horsham, Pennsylvania 19044, Attn:  Servicing - Executive Vice President,
as mortgagee (“Lender”).  Borrower's organizational identification number, if
applicable, is 4618951.
 
Borrower is indebted to Lender in the principal amount of $5,170,000.00, as
evidenced by Borrower’s Multifamily Note payable to Lender dated as of the date
of this Instrument, and maturing on January 1, 2019 (the "Maturity Date").
 
TO SECURE TO LENDER (i) the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, (ii) the payment and
performance of all covenants and agreements of Borrower contained in the
Cross-Collateralization Agreement and amendment to Security Instrument of even
date herewith between Borrower and Leander, as it may be amended from time to
time, and (iii) the performance of the covenants and agreements of Borrower
contained in the Loan Documents, Borrower mortgages, warrants, grants, conveys
and assigns to Lender the Mortgaged Property, including the Land located in the
County of Seminole, State of Florida and described in Exhibit A attached to this
Instrument.
 
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property, has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (the "Schedule of Title Exceptions").  Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.
 
UNIFORM COVENANTS
REVISION DATE 02-15-2008
 
Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:


1. DEFINITIONS.  The following terms, when used in this Instrument (including
when used in the above recitals), shall have the following meanings:
 

 
1

--------------------------------------------------------------------------------

 

(a) "Attorneys' Fees and Costs" means (i) fees and out-of-pocket costs of
Lender's and Loan Servicer's attorneys, as applicable, including costs of
Lender's and Loan Servicer's in-house counsel, support staff costs, costs of
preparing for litigation, computerized research, telephone and facsimile
transmission expenses, mileage, deposition costs, postage, duplicating, process
service, videotaping and similar costs and expenses; (ii) costs and fees of
expert witnesses, including appraisers; and (iii) investigatory fees. 
 
(b) "Borrower" means all persons or entities identified as "Borrower" in the
first paragraph of this Instrument, together with their successors and assigns.
 
(c) "Business Day" means any day other than a Saturday, a Sunday or any other
day on which Lender or the national banking associations are not open for
business.
 
(d) "Collateral Agreement" means any separate agreement between Borrower and
Lender for the purpose of establishing replacement reserves for the Mortgaged
Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.
 
(e) "Controlling Entity" means an entity which owns, directly or indirectly
through one or more intermediaries, (i) a general partnership interest or a
Controlling Interest of the limited partnership interests in Borrower (if
Borrower is a partnership or joint venture), (ii) a manager's interest in
Borrower or a Controlling Interest of the ownership or membership interests in
Borrower (if Borrower is a limited liability company), (iii) a Controlling
Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee's interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a managing
partner's interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited liability partnership).
 
(f) "Controlling Interest" means (i) 51 percent or more of the ownership
interests in an entity, or (ii) a percentage ownership interest in an entity of
less than 51 percent, if the owner(s) of that interest actually direct(s) the
business and affairs of the entity without the requirement of consent of any
other party.  The Controlling Interest shall be deemed to be 51 percent unless
otherwise stated in Exhibit B.
 
(g) "Environmental Permit" means any permit, license, or other authorization
issued under any Hazardous Materials Law with respect to any activities or
businesses conducted on or in relation to the Mortgaged Property.
 
(h) "Event of Default" means the occurrence of any event listed in Section 22.
 
(i) "Fixtures" means all property owned by Borrower which is so attached to the
Land or the Improvements as to constitute a fixture under applicable law,
including: machinery, equipment, engines, boilers, incinerators, installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring and conduits used in connection with radio, television, security,
fire prevention, or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus;
 

 
2

--------------------------------------------------------------------------------

 

plumbing systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.
 
(j) "Governmental Authority" means any board, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision of
any of them, that has or acquires jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property or over the
Borrower.
 
(k) "Hazard Insurance" is defined in Section 19.
 
(l) "Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls ("PCBs") and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxic substance," "toxic pollutant," "contaminant," or "pollutant" by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.
 
(m) "Hazardous Materials Laws" means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials or the protection of human health or the environment and apply to
Borrower or to the Mortgaged Property. Hazardous Materials Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.
 
(n) "Impositions" and "Imposition Deposits" are defined in Section 7(a).
 
(o) "Improvements" means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.
 
(p) "Indebtedness" means the principal of, interest at the fixed or variable
rate set forth in the Note on, and all other amounts due at any time under, the
Note, this Instrument or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 12 to
protect the security of this Instrument.
 
(q) "Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented, own in the aggregate 100 percent of the
ownership interests in Borrower or that entity.
 

 
3

--------------------------------------------------------------------------------

 

(r) "Land" means the land described in Exhibit A.
 
(s) "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.
 
(t) "Lender" means the entity identified as "Lender" in the first paragraph of
this Instrument, or any subsequent holder of the Note.
 
(u) "Loan Documents" means the Note, this Instrument, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and any
other documents now or in the future executed by Borrower, any guarantor or any
other person in connection with the loan evidenced by the Note, as such
documents may be amended from time to time.
 
(v) "Loan Servicer" means the entity that from time to time is designated by
Lender to collect payments and deposits and receive Notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender.  Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as "Lender"
in the first paragraph of this Instrument.
 
(w) "MMP" means a moisture management plan to control water intrusion and
prevent the development of Mold or moisture at the Mortgaged Property throughout
the term of this Instrument.  At a minimum, the MMP must contain a provision for
(i) staff training, (ii) information to be provided to tenants, (iii)
documentation of the plan, (iv) the appropriate protocol for incident response
and remediation and (v) routine, scheduled inspections of common space and unit
interiors.
 
(x) "Mold" means mold, fungus, microbial contamination or pathogenic organisms.
 
(y) "Mortgaged Property" means all of Borrower's present and future right, title
and interest in and to all of the following:
 
(i)  
the Land;

 
(ii)  
the Improvements;

 
(iii)  
the Fixtures;

 
(iv)  
the Personalty;

 
(v)  
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;

 
(vi)  
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the

 

 
4

--------------------------------------------------------------------------------

 

Mortgaged Property, whether or not Borrower obtained the insurance pursuant to
Lender's requirement;
 
(vii)  
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

 
(viii)  
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;

 
(ix)  
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;

 
(x)  
all Rents and Leases;

 
(xi)  
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument;

 
(xii)  
all Imposition Deposits;

 
(xiii)  
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);

 
(xiv)  
all tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits; and

 
(xv)  
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

 
(z) "Note" means the Multifamily Note described on page 1 of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended from time to time.
 
(aa) "O&M Program" is defined in Section 18(d).
 
(bb) "Personalty" means all:
 

 
5

--------------------------------------------------------------------------------

 

(i)  
accounts (including deposit accounts) of Borrower related to the Mortgaged
Property;

 
(ii)  
equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form), and computer equipment
(hardware and software);

 
(iii)  
other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);

 
(iv)  
any operating agreements relating to the Land or the Improvements;

 
(v)  
any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements;

 
(vi)  
all other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
governmental authority; and

 
(vii)  
any rights of Borrower in or under letters of credit.

 
(cc) "Property Jurisdiction" is defined in Section 30(a).
 
(dd) "Rents" means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, parking fees,
laundry and vending machine income and fees and charges for food, health care
and other services provided at the Mortgaged Property, whether now due, past
due, or to become due, and deposits forfeited by tenants, and, if Borrower is a
cooperative housing corporation or association, maintenance fees, charges or
assessments payable by shareholders or residents under proprietary leases or
occupancy agreements, whether now due, past due, or to become due.
 
(ee) "Taxes" means all taxes, assessments, vault rentals and other charges, if
any, whether general, special or otherwise, including all assessments for
schools, public betterments and general or local improvements, which are levied,
assessed or imposed by any public authority or quasi-public authority, and
which, if not paid, will become a lien on the Land or the Improvements.
 
(ff) "Transfer" is defined in Section 21.
 

 
6

--------------------------------------------------------------------------------

 

2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
 
(a) This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, whether such
Mortgaged Property is owned now or acquired in the future, and all products and
cash and non-cash proceeds thereof (collectively, "UCC Collateral"), and
Borrower hereby grants to Lender a security interest in the UCC
Collateral.  Borrower hereby authorizes Lender to prepare and file financing
statements, continuation statements and financing statement amendments in such
form as Lender may require to perfect or continue the perfection of this
security interest and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.
 
(b) Unless Borrower gives Notice to Lender within 30 days after the occurrence
of any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower shall not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.
 
(c) If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law.  In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender's other remedies.
 
(d) This Instrument constitutes a financing statement with respect to any part
of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.
 
3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
 
(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.  It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower.  Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.
 

 
7

--------------------------------------------------------------------------------

 

(b) After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender.  However, until the
occurrence of an Event of Default, Lender hereby grants to Borrower a revocable
license to collect and receive all Rents, to hold all Rents in trust for the
benefit of Lender and to apply all Rents to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including Imposition Deposits, and to
pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities, Taxes and insurance premiums (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures.  So long as no Event of Default has occurred and is
continuing, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender's rights with respect to Rents under this Instrument. From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Borrower's license to collect Rents shall automatically terminate
and Lender shall without Notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid.  Borrower shall pay to Lender upon
demand all Rents to which Lender is entitled.  At any time on or after the date
of Lender's demand for Rents, (i) Lender may give, and Borrower hereby
irrevocably authorizes Lender to give, notice to all tenants of the Mortgaged
Property instructing them to pay all Rents to Lender, (ii) no tenant shall be
obligated to inquire further as to the occurrence or continuance of an Event of
Default, and (iii) no tenant shall be obligated to pay to Borrower any amounts
which are actually paid to Lender in response to such a notice.  Any such notice
by Lender shall be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit.  Borrower shall not interfere with and shall
cooperate with Lender's collection of such Rents.
 
(c) Borrower represents and warrants to Lender that Borrower has not executed
any prior assignment of Rents (other than an assignment of Rents securing any
prior indebtedness that is being assigned to Lender, or paid off and discharged
with the proceeds of the loan evidenced by the Note), that Borrower has not
performed, and Borrower covenants and agrees that it will not perform, any acts
and has not executed, and shall not execute, any instrument which would prevent
Lender from exercising its rights under this Section 3, and that at the time of
execution of this Instrument there has been no anticipation or prepayment of any
Rents for more than two months prior to the due dates of such Rents.  Borrower
shall not collect or accept payment of any Rents more than two months prior to
the due dates of such Rents.
 
(d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security, without regard to
Borrower's solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at
 

 
8

--------------------------------------------------------------------------------

 

any time after an Event of Default has occurred and is continuing, Borrower, by
its execution of this Instrument, expressly consents to the appointment of such
receiver, including the appointment of a receiver ex parte if permitted by
applicable law.  If Borrower is a housing cooperative corporation or
association, Borrower hereby agrees that if a receiver is appointed, the order
appointing the receiver may contain a provision requiring the receiver to pay
the installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan Documents,
including Imposition Deposits, it being acknowledged and agreed that the
Indebtedness is an obligation of the Borrower and must be paid out of
maintenance charges payable by the Borrower's tenant shareholders under their
proprietary leases or occupancy agreements.  Lender or the receiver, as the case
may be, shall be entitled to receive a reasonable fee for managing the Mortgaged
Property.  Immediately upon appointment of a receiver or immediately upon the
Lender's entering upon and taking possession and control of the Mortgaged
Property, Borrower shall surrender possession of the Mortgaged Property to
Lender or the receiver, as the case may be, and shall deliver to Lender or the
receiver, as the case may be, all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property and all security deposits and prepaid
Rents.  In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property.  Borrower acknowledges and agrees that the exercise by Lender of any
of the rights conferred under this Section 3 shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.
 
(e) If Lender enters the Mortgaged Property, Lender shall be liable to account
only to Borrower and only for those Rents actually received.  Except to the
extent of Lender's gross negligence or willful misconduct, Lender shall not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.
 
(f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.
 
(g) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.
 
4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
 
(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.   It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower's right, title
and interest in, to and under the Leases.  Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security
only.  For purposes of giving effect to this absolute assignment of the Leases,
and for no other purpose, the Leases shall not be deemed to be a part
 

 
9

--------------------------------------------------------------------------------

 

of the Mortgaged Property.  However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.
 
(b) Until Lender gives Notice to Borrower of Lender's exercise of its rights
under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower's obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.
 
(c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.  The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses.  Except to the extent of Lender's gross negligence or
willful misconduct, Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property.  Prior to Lender's actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property.  The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.
 
(d) Upon delivery of Notice by Lender to Borrower of Lender's exercise of
Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.
 
(e) Borrower shall, promptly upon Lender's request, deliver to Lender an
executed copy of each residential Lease then in effect.  All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.
 
(f) Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement.  Borrower shall not modify the
terms of, or extend or
 

 
10

--------------------------------------------------------------------------------

 

terminate, any Lease for non-residential use (including any Lease in existence
on the date of this Instrument) without the prior written consent of
Lender.  However, Lender's consent shall not be required for the modification or
extension of a non-residential Lease if such modification or extension is on
terms at least as favorable to Borrower as those customary at that time in the
applicable market and the income from the extended or modified Lease will not be
less than the income received from the Lease as of the date of this
Instrument.  Borrower shall, without request by Lender, deliver an executed copy
of each non-residential Lease to Lender promptly after such Lease is
signed.  All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (i) such Leases are subordinate
to the lien of this Instrument; (ii) the tenant shall attorn to Lender and any
purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (iii) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (iv) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property;
(v) after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender's or such purchaser's option,
accept or terminate such Lease; and (vi) the tenant shall, upon receipt after
the occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.
 
(g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.
 
(h) If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this subsection or in
Section 21, so long as Borrower remains a cooperative housing corporation or
association and is not in breach of any covenant of this Instrument, Lender
hereby consents to:
 
(i)  
the execution of leases of apartments for a term in excess of two years from
Borrower to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the lien of this
Instrument; and

 
(ii)  
the surrender or termination of such leases of apartments where the surrendered
or terminated lease is immediately replaced or where the Borrower makes its best
efforts to secure such immediate replacement by a newly executed lease of the
same apartment to a tenant shareholder of the Borrower.  However, no consent is
hereby given by Lender to any execution, surrender, termination or assignment of
a lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

 
5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM.  Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan
Documents.  Borrower shall pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender's
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.
 

 
11

--------------------------------------------------------------------------------

 

6. EXCULPATION.  Borrower's personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.
 
7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
 
(a) Unless this requirement is waived in writing by Lender, which waiver may be
contained in this Section 7(a), Borrower shall deposit with Lender on the day
monthly installments of principal or interest, or both, are due under the Note
(or on another day designated in writing by Lender), until the Indebtedness is
paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked "Collect" below.  Lender
will not require the Borrower to make Imposition Deposits with respect to the
items marked "Deferred" below.
 
[Deferred]
Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

[Collect]                      Taxes,
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]                                ground rents,
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)

 
The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits."  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as "Impositions."  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.
 
(b) Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  As
additional security for all of Borrower's obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits.  Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).
 
(c) If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender.  Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender.  Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office
 

 
12

--------------------------------------------------------------------------------

 

or insurance company without inquiring into the accuracy of the bill, statement
or estimate or into the validity of the Imposition.
 
(d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.
 
(e) If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender's discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.
 
(f) If Lender does not collect an Imposition Deposit with respect to an
Imposition either marked "Deferred" in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits.  Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked "Deferred" in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.
 
(g) In the event of a Transfer prohibited by or requiring Lender's approval
under Section 21, Lender's waiver of the collection of any Imposition Deposit in
this Section 7 may be modified or rendered void by Lender at Lender's option by
Notice to Borrower and the transferee(s) as a condition of Lender's approval of
such Transfer.
 
8. COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such amounts as
may be required by any Collateral Agreement and shall perform all other
obligations of Borrower under each Collateral Agreement.
 
9. APPLICATION OF PAYMENTS.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion.  Neither Lender's acceptance of an amount that
is less than all amounts then due and payable nor Lender's application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and
satisfaction.  Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument and the Note shall
remain unchanged.
 
10. COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.
 
(a) Borrower shall comply with all laws, ordinances, regulations and
requirements of any Governmental Authority and all recorded lawful covenants and
agreements relating to or affecting the Mortgaged Property, including all laws,
ordinances, regulations, requirements and covenants pertaining to health and
safety, construction of improvements on the Mortgaged
 

 
13

--------------------------------------------------------------------------------

 

Property, fair housing, disability accommodation, zoning and land use, and
Leases.  Borrower also shall comply with all applicable laws that pertain to the
maintenance and disposition of tenant security deposits.
 
(b) Borrower shall at all times maintain records sufficient to demonstrate
compliance with the provisions of this Section 10.
 
(c) Borrower shall take appropriate measures to prevent, and shall not engage in
or knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged
Property.  Borrower represents and warrants to Lender that no portion of the
Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.
 
(d) Borrower shall at all times comply with all laws, regulations and
requirements of any Governmental Authority relating to Borrower's formation,
continued existence and good standing in the Property Jurisdiction.  Borrower
shall at all times comply with its organizational documents, including but not
limited to its partnership agreement (if Borrower is a partnership), its by-laws
(if Borrower is a corporation or housing cooperative corporation or association)
or its operating agreement (if Borrower is an limited liability company, joint
venture or tenancy-in-common ).  If Borrower is a housing cooperative
corporation or association, Borrower shall at all times maintain its status as a
"cooperative housing corporation" as such term is defined in Section 216(b) of
the Internal revenue Code of 1986, as amended, or any successor statute thereto.
 
11. USE OF PROPERTY.  Unless required by applicable law, Borrower shall not
(a) allow changes in the use for which all or any part of the Mortgaged Property
is being used at the time this Instrument was executed, except for any change in
use approved by Lender, (b) convert any individual dwelling units or common
areas to commercial use, (c) initiate a change in the zoning classification of
the Mortgaged Property or acquiesce without Notice to and consent of Lender in a
change in the zoning classification of the Mortgaged Property, (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property,
(e) combine all or any part of the Mortgaged Property with all or any part of a
tax parcel which is not part of the Mortgaged Property, or (f) subdivide or
otherwise split any tax parcel constituting all or any part of the Mortgaged
Property without the prior consent of Lender.  Notwithstanding anything
contained in this Section to the contrary, if Borrower is a housing cooperative
corporation or association, Lender acknowledges and consents to Borrower's use
of the Mortgaged Property as a housing cooperative.
 
12. PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE ADVANCES.
 
(a) If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender's security or Lender's rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender's option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender's
interest, including (i) payment of Attorneys' Fees and Costs, (ii) payment of
fees and out-of-pocket expenses of accountants,
 

 
14

--------------------------------------------------------------------------------

 

inspectors and consultants, (iii) entry upon the Mortgaged Property to make
repairs or secure the Mortgaged Property, (iv) procurement of the insurance
required by Section 19, (v) payment of amounts which Borrower has failed to pay
under Sections 15 and 17, and (vi) advances made by Lender to pay, satisfy or
discharge any obligation of Borrower for the payment of money that is secured by
a pre-existing mortgage, deed of trust or other lien encumbering the Mortgaged
Property (a "Prior Lien").
 
(b) Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be secured by this Instrument, shall be added to, and
become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the "Default Rate," as defined in the Note.
 
(c) Nothing in this Section 12 shall require Lender to incur any expense or take
any action.
 
13. INSPECTION.
 
(a) Lender, its agents, representatives, and designees may make or cause to be
made entries upon and inspections of the Mortgaged Property (including
environmental inspections and tests) during normal business hours, or at any
other reasonable time, upon reasonable notice to Borrower if the inspection is
to include occupied residential units (which notice need not be in
writing).  Notice to Borrower shall not be required in the case of an emergency,
as determined in Lender's discretion, or when an Event of Default has occurred
and is continuing.
 
(b) If Lender determines that Mold has developed as a result of a water
intrusion event or leak, Lender, at Lender's discretion, may require that a
professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender's satisfaction.  Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender's satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.
 
(c) If Lender or Loan Servicer determines not to conduct an annual inspection of
the Mortgaged Property, and in lieu thereof Lender requests a certification,
Borrower shall be prepared to provide and must actually provide to Lender a
factually correct certification each year that the annual inspection is waived
to the following effect:
 
Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has  fully and properly
remediated such activity,
 

 
15

--------------------------------------------------------------------------------

 

condition, event or omission in compliance with the Moisture Management Plan for
the Mortgaged Property.
 
If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.
 
14. BOOKS AND RECORDS; FINANCIAL REPORTING.
 
(a) Borrower shall keep and maintain at all times at the Mortgaged Property or
the management agent's office, and upon Lender's request shall make available at
the Mortgaged Property (or, at Borrower's option, at the management agent's
office), complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property.  The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection by
Lender at any reasonable time.
 
(b) Within 120 days after the end of each fiscal year of Borrower, Borrower
shall furnish to Lender a statement of income and expenses for Borrower's
operation of the Mortgaged Property for that fiscal year, a statement of changes
in financial position of Borrower relating to the Mortgaged Property for that
fiscal year and, when requested by Lender, a balance sheet showing all assets
and liabilities of Borrower relating to the Mortgaged Property as of the end of
that fiscal year.  If Borrower's fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.
 
(c) Within 120 days after the end of each calendar year, and at any other time,
upon Lender's request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:
 
(i)  
a rent schedule for the Mortgaged Property showing the name of each tenant, and
for each tenant, the space occupied, the lease expiration date, the rent payable
for the current month, the date through which rent has been paid, and any
related information requested by Lender;

 
(ii)  
an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts; and

 
(iii)  
a statement that identifies all owners of any interest in Borrower and any
Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.

 

 
16

--------------------------------------------------------------------------------

 

(d) At any time upon Lender's request, Borrower shall furnish to Lender each of
the following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish any of the following more frequently:
 
(i)  
a balance sheet, a statement of income and expenses for Borrower and a statement
of changes in financial position of Borrower for Borrower's most recent fiscal
year;

 
(ii)  
a quarterly or year-to-date income and expense statement for the Mortgaged
Property; and

 
(iii)  
a monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.

 
(e) Upon Lender's request at any time when an Event of Default has occurred and
is continuing, Borrower shall furnish to Lender monthly income and expense
statements and rent schedules for the Mortgaged Property.
 
(f) An individual having authority to bind Borrower shall certify each of the
statements, schedules and reports required by Sections 14(b) through 14(e) to be
complete and accurate.  Each of the statements, schedules and reports required
by Sections 14(b) through 14(e) shall be in such form and contain such detail as
Lender may reasonably require.  Lender also may require that any of the
statements, schedules or reports listed in Section 14(b) and 14(c)(i) and
(ii) be audited at Borrower's expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.
 
(g) If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Sections 14(b) through (e), Lender shall give Borrower
Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide.  If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower's
books and records audited, at Borrower's expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an emergency, as determined in Lender's discretion, or
when an Event of Default has occurred and is continuing.
 
(h) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.
 
(i) Borrower authorizes Lender to obtain a credit report on Borrower at any
time.
 

 
17

--------------------------------------------------------------------------------

 

15. TAXES; OPERATING EXPENSES.
 
(a) Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.
 
(b) Subject to the provisions of Section 15(c), Borrower shall (i) pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.
 
(c) If Lender is collecting Imposition Deposits, to the extent that Lender holds
sufficient Imposition Deposits for the purpose of paying a specific Imposition,
then Borrower shall not be obligated to pay such Imposition, so long as no Event
of Default exists and Borrower has timely delivered to Lender any bills or
premium notices that it has received.  If an Event of Default exists, Lender may
exercise any rights Lender may have with respect to Imposition Deposits without
regard to whether Impositions are then due and payable.  Lender shall have no
liability to Borrower for failing to pay any Impositions to the extent that
(i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or (iii) Borrower has failed to provide Lender with bills and premium
notices as provided above.
 
(d) Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) the Mortgaged
Property is not in danger of being sold or forfeited, (iii) if Borrower has not
already paid the Imposition, Borrower deposits with Lender reserves sufficient
to pay the contested Imposition, if requested by Lender, and (iv) Borrower
furnishes whatever additional security is required in the proceedings or is
reasonably requested by Lender.
 
(e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.
 
16. LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a
"Lien") on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a "Transfer" which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.
 
17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
 
(a) Borrower shall not commit waste or permit impairment or deterioration of the
Mortgaged Property.
 

 
18

--------------------------------------------------------------------------------

 

(b) Borrower shall not abandon the Mortgaged Property.
 
(c) Borrower shall restore or repair promptly, in a good and workmanlike manner,
any damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not insurance proceeds or condemnation awards are available to cover any costs
of such restoration or repair; however, Borrower shall not be obligated to
perform such restoration or repair if (i) no Event of Default has occurred and
is continuing, and (ii) Lender has elected to apply any available insurance
proceeds and/or condemnation awards to the payment of Indebtedness pursuant to
Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.
 
(d) Borrower shall keep the Mortgaged Property in good repair, including the
replacement of Personalty and Fixtures with items of equal or better function
and quality.
 
(e) Borrower shall provide for professional management of the Mortgaged Property
by a residential rental property manager satisfactory to Lender at all times
under a contract approved by Lender in writing, which contract must be
terminable upon not more than 30 days notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or its successors.
 
(f) Borrower shall give Notice to Lender of and, unless otherwise directed in
writing by Lender, shall appear in and defend any action or proceeding
purporting to affect the Mortgaged Property, Lender's security or Lender's
rights under this Instrument.  Borrower shall not (and shall not permit any
tenant or other person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.
 
(g) Unless otherwise waived by Lender in writing, Borrower must have or must
establish and must adhere to the MMP.  If the Borrower is required to have an
MMP, the Borrower must keep all MMP documentation at the Mortgaged Property or
at the management agent's office and available for the Lender or the Loan
Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.
 
(h) If Borrower is a housing cooperative corporation or association, until the
Indebtedness is paid in full Borrower shall not reduce the maintenance fees,
charges or assessments payable by shareholders or residents under proprietary
leases or occupancy agreements below a level which is sufficient to pay all
expenses of the Borrower, including, without limitation, all operating and other
expenses for the Mortgaged Property and all payments due pursuant to the terms
of the Note and any Loan Documents.
 
18. ENVIRONMENTAL HAZARDS.
 
(a) Except for matters described in Section 18(b), Borrower shall not cause or
permit any of the following:
 
(i)  
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks),

 

 
19

--------------------------------------------------------------------------------

 

handling, or disposal of any Hazardous Materials on or under the Mortgaged
Property or any other property of Borrower that is adjacent to the Mortgaged
Property;
 
(ii)  
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;

 
(iii)  
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;

 
(iv)  
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any property of Borrower that is
adjacent to the Mortgaged Property; or

 
(v)  
any violation or noncompliance with the terms of any O&M Program as defined in
subsection (d).

 
The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."
 
(b) Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of (i) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (ii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property's parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.
 
(c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.  Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
 
(d) As required by Lender, Borrower shall also have established a written
operations and maintenance program with respect to certain Hazardous
Materials.  Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 18 must be approved by Lender and shall be
referred to herein as an "O&M Program."  Borrower shall comply in a timely
manner with, and cause all employees, agents, and contractors of Borrower and
any other persons present on the Mortgaged Property to comply with each O&M
Program.  Borrower shall pay all costs of performance of Borrower's obligations
under any O&M Program, and Lender's out-of-pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower's performance
shall be paid by Borrower upon demand by Lender.  Any
 

 
20

--------------------------------------------------------------------------------

 

such out-of-pocket costs of Lender that Borrower fails to pay promptly shall
become an additional part of the Indebtedness as provided in Section 12.
 
(e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing (which written disclosure may be in
certain environmental assessments and other written reports accepted by Lender
in connection with the funding of the Indebtedness and dated prior to the date
of this Instrument):
 
(i)  
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;

 
(ii)  
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;

 
(iii)  
the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower's knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;

 
(iv)  
to the best of Borrower's knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;

 
(v)  
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would constitute, noncompliance
with the terms of any Environmental Permit;

 
(vi)  
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and

 
(vii)  
Borrower has not received any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

 
(f) Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:
 

 
21

--------------------------------------------------------------------------------

 

(i)  
Borrower's discovery of any Prohibited Activity or Condition;

 
(ii)  
Borrower's receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property; or

 
(iii)  
Borrower's breach of any of its obligations under this Section 18.

 
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.
 
(g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits, a purpose of which is to identify the extent or cause of or
potential for a Prohibited Activity or Condition ("Environmental
Inspections"), required by Lender in connection with any foreclosure or deed in
lieu of foreclosure, or as a condition of Lender's consent to any Transfer under
Section 21, or required by Lender following a reasonable determination by Lender
that Prohibited Activities or Conditions may exist.  Any such costs incurred by
Lender (including Attorneys' Fees and Costs and the costs of technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) that Borrower fails to pay promptly shall become an
additional part of the Indebtedness as provided in Section 12.  As long as
(i) no Event of Default has occurred and is continuing, (ii) Borrower has
actually paid for or reimbursed Lender for all costs of any such Environmental
Inspections performed or required by Lender, and (iii) Lender is not prohibited
by law, contract or otherwise from doing so, Lender shall make available to
Borrower, without representation of any kind, copies of Environmental
Inspections prepared by third parties and delivered to Lender.  Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property.  Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender.  Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale.  Borrower agrees that Lender shall have no liability
whatsoever as a result of delivering the results to any third party of any
Environmental Inspections made by or for Lender, and Borrower hereby releases
and forever discharges Lender from any and all claims, damages, or causes of
action, arising out of, connected with or incidental to the results of, the
delivery of any of Environmental Inspections made by or for Lender.
 
(h) If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work ("Remedial Work") is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property, or is otherwise required by Lender as a consequence of
any Prohibited Activity or Condition or to prevent the occurrence of a
Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently
 

 
22

--------------------------------------------------------------------------------

 

prosecute it to completion, and shall in any event complete the work by the time
required by applicable Hazardous Materials Law.  If Borrower fails to begin on a
timely basis or diligently prosecute any required Remedial Work, Lender may, at
its option, cause the Remedial Work to be completed, in which case Borrower
shall reimburse Lender on demand for the cost of doing so.  Any reimbursement
due from Borrower to Lender shall become part of the Indebtedness as provided in
Section 12.
 
(i) Borrower shall comply with all Hazardous Materials Laws applicable to the
Mortgaged Property.  Without limiting the generality of the previous sentence,
Borrower shall (i) obtain and maintain all Environmental Permits required by
Hazardous Materials Laws and comply with all conditions of such Environmental
Permits; (ii) cooperate with any inquiry by any Governmental Authority; and
(iii) comply with any governmental or judicial order that arises from any
alleged Prohibited Activity or Condition.
 
(j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees") from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys' Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:
 
(i)  
any breach of any representation or warranty of Borrower in this Section 18;

 
(ii)  
any failure by Borrower to perform any of its obligations under this Section 18;

 
(iii)  
the existence or alleged existence of any Prohibited Activity or Condition;

 
(iv)  
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements or on or under any property of
Borrower that is adjacent to the Mortgaged Property; and

 
(v)  
the actual or alleged violation of any Hazardous Materials Law.

 
(k) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees.  In any circumstances in which the indemnity
under this Section 18 applies, Lender may employ its own legal counsel and
consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or
delayed.  Borrower shall reimburse Lender upon demand for all costs and expenses
incurred by Lender, including all costs of settlements entered into in good
faith, consultants' fees and Attorneys' Fees and Costs.
 

 
23

--------------------------------------------------------------------------------

 

(l) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
"Claim"), settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect Lender, as determined by Lender in its
discretion.
 
(m) Borrower's obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:
 
(i)  
any amendment or modification of any Loan Document;

 
(ii)  
any extensions of time for performance required by any Loan Document;

 
(iii)  
any provision in any of the Loan Documents limiting Lender's recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness;

 
(iv)  
the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;

 
(v)  
the release of Borrower or any other person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;

 
(vi)  
the release or substitution in whole or in part of any security for the
Indebtedness; and

 
(vii)  
Lender's failure to properly perfect any lien or security interest given as
security for the Indebtedness.

 
(n) Borrower shall, at its own cost and expense, do all of the following:
 
(i)  
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;

 
(ii)  
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and

 
(iii)  
reimburse Indemnitees for any and all expenses, including Attorneys' Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.

 
(o) The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 18
 

 
24

--------------------------------------------------------------------------------

 

without regard to whether Lender or that Indemnitee has exercised any rights
against the Mortgaged Property or any other security, pursued any rights against
any guarantor, or pursued any other rights available under the Loan Documents or
applicable law. If Borrower consists of more than one person or entity, the
obligation of those persons or entities to indemnify the Indemnitees under this
Section 18 shall be joint and several. The obligation of Borrower to indemnify
the Indemnitees under this Section 18 shall survive any repayment or discharge
of the Indebtedness, any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
lien of this Instrument.  Notwithstanding the foregoing, if Lender has never
been a mortgagee-in-possession of, or held title to, the Mortgaged Property,
Borrower shall have no obligation to indemnify the Indemnitees under this
Section 18 after the date of the release of record of the lien of this
Instrument by payment in full at the Maturity Date or by voluntary prepayment in
full.
 
19. PROPERTY AND LIABILITY INSURANCE.
 
(a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire, windstorm and allied
perils, general boiler and machinery coverage, and business interruption
including loss of rental value insurance for the Mortgaged Property with extra
expense insurance.  If Lender so requires, such insurance shall also include
sinkhole insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender's insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood.  All insurance required
pursuant to this Section 19(a) shall be referred to as "Hazard Insurance."  All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender.
 
(b) All premiums on insurance policies required under this Section 19 shall be
paid in the manner provided in Section 7, unless Lender has designated in
writing another method of payment.  All such policies shall also be in a form
approved by Lender.  Borrower shall deliver to Lender a legible copy of each
insurance policy (or duplicate original) and Borrower shall promptly deliver to
Lender a copy of all renewal and other notices received by Borrower with respect
to the policies and all receipts for paid premiums.  At least 5 days prior to
the expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate
original) prior to the expiration date of any insurance policy, Borrower shall
deliver a legible copy of each renewal policy (or a duplicate original) in a
form satisfactory to Lender within 120 days after the expiration date of the
original policy.
 
(c) Borrower shall maintain at all times commercial general liability insurance,
workers' compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.  All
policies for general liability insurance must contain a standard additional
insured provision, in favor of, and in a form approved by, Lender.
 

 
25

--------------------------------------------------------------------------------

 

(d) All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.
 
(e) Borrower shall comply with all insurance requirements and shall not permit
any condition to exist on the Mortgaged Property that would invalidate any part
of any insurance coverage that this Instrument requires Borrower to maintain.
 
(f) In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender.  Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of Hazard Insurance, to appear in and prosecute any
action arising from such Hazard Insurance policies, to collect and receive the
proceeds of Hazard Insurance, and to deduct from such proceeds Lender's expenses
incurred in the collection of such proceeds.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 19 shall require Lender to incur any expense or take any
action.  Lender may, at Lender's option, (i) require a "repair or replacement"
settlement, in which case  the proceeds will  be used to reimburse Borrower for
the cost of restoring and repairing the Mortgaged Property to the equivalent of
its original condition or to a condition approved by Lender (the "Restoration"),
or (ii) require an "actual cash value" settlement in which case  the proceeds
may be applied to the payment of the Indebtedness, whether or not then due. To
the extent Lender determines to require a repair or replacement settlement and
apply insurance proceeds to Restoration, Lender shall apply the proceeds in
accordance with Lender's then-current policies relating to the restoration of
casualty damage on similar multifamily properties.
 
(g) Notwithstanding any provision to the contrary in this Section 19, as long as
no Event of Default, or any event which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default, has occurred and
is continuing,
 
(i)  
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost $10,000 or less to repair, the Borrower shall have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of the Lender so long as
the insurance proceeds are used solely for the Restoration of the Mortgaged
Property; and

 
(ii)  
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than $10,000 but less than $50,000 to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.

 
(h) Lender will have the right to exercise its option to apply insurance
proceeds to the payment of the Indebtedness only if Lender determines that at
least one of the following conditions is met:
 
(i)  
an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;

 

 
26

--------------------------------------------------------------------------------

 

(ii)  
Lender determines, in its discretion, that there will not be sufficient funds
from insurance proceeds, anticipated contributions of Borrower of its own funds
or other sources acceptable to Lender to complete the Restoration;

 
(iii)  
Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and loan repayment obligations relating to the Mortgaged Property;

 
(iv)  
Lender determines, in its discretion, that the Restoration will not be completed
at least one year before the Maturity Date (or six months before the Maturity
Date if Lender determines in its discretion that re-leasing of the Mortgaged
Property will be completed within such six-month period); or

 
(v)  
Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty.

 
(i) If the Mortgaged Property is sold at a foreclosure sale or Lender acquires
title to the Mortgaged Property, Lender shall automatically succeed to all
rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
 
(j) Unless Lender otherwise agrees in writing, any application of any insurance
proceeds to the Indebtedness shall not extend or postpone the due date of any
monthly installments referred to in the Note, Section 7 of this Instrument or
any Collateral Agreement, or change the amount of such installments.
 
(k) Borrower agrees to execute such further evidence of assignment of any
insurance proceeds as Lender may require.
 
20. CONDEMNATION.
 
(a) Borrower shall promptly notify Lender in writing of any action or proceeding
or notice relating to any proposed or actual condemnation or other taking, or
conveyance in lieu thereof, of all or any part of the Mortgaged Property,
whether direct or indirect (a "Condemnation").  Borrower shall appear in and
prosecute or defend any action or proceeding relating to any Condemnation unless
otherwise directed by Lender in writing.  Borrower authorizes and appoints
Lender as attorney-in-fact for Borrower to commence, appear in and prosecute, in
Lender's or Borrower's name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 20 shall require Lender to incur any expense or take any
action.  Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.
 

 
27

--------------------------------------------------------------------------------

 

(b) Lender may apply such awards or proceeds, after the deduction of Lender's
expenses incurred in the collection of such amounts (including Attorneys' Fees
and Costs) at Lender's option, to the restoration or repair of the Mortgaged
Property or to the payment of the Indebtedness, with the balance, if any, to
Borrower.  Unless Lender otherwise agrees in writing, any application of any
awards or proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.  Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.
 
21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  [NO RIGHT TO
TRANSFER].
 
(a) "Transfer" means
 
(i)  
a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);

 
(ii)  
the granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law);

 
(iii)  
the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;

 
(iv)  
the withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or

 
(v)  
the merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.

 
For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.
 
(b) "Transfer" does not include
 
(i)  
a conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under this Instrument,

 
(ii)  
the Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code, or

 
(iii)  
a lien against the Mortgaged Property for local taxes and/or assessments not
then due and payable.

 
(c) The occurrence of any of the following Transfers shall not constitute an
Event of Default under this Instrument, notwithstanding any provision of
Section 21(e) to the contrary:
 
(i)  
a Transfer to which Lender has consented;

 

 
28

--------------------------------------------------------------------------------

 

(ii)  
a Transfer that occurs in accordance with Section 21(d);

 
(iii)  
the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;

 
(iv)  
a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;

 
(v)  
the creation of a mechanic's, materialman's, or judgment lien against the
Mortgaged Property which is released of record or otherwise remedied to Lender's
satisfaction within 60 days of the date of creation; and

 
(vi)  
if Borrower is a housing cooperative corporation or association, the Transfer of
more than 49 percent of the shares in the housing cooperative or the assignment
of more than 49 percent of the occupancy agreements or leases relating thereto
by tenant shareholders of the housing cooperative or association to other tenant
shareholders.

 
(d) The occurrence of any of the following Transfers shall not constitute an
Event of Default under this Instrument, provided that Borrower has notified
Lender in writing within 30 days following the occurrence of any of the
following, and such Transfer does not constitute an Event of Default under any
other Section of this Instrument:
 
(i)  
a change of the Borrower's name, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender's security interest
have been properly filed and copies have been delivered to Lender;

 
(ii)  
a change of the form of the Borrower not involving a transfer of the Borrower's
assets and not resulting in any change in liability of any Initial Owner,
provided that UCC financing statements and/or amendments sufficient to continue
the perfection of Lender's security interest have been properly filed and copies
have been delivered to Lender;

 
(iii)  
the merger of the Borrower with another entity when the Borrower  is the
surviving entity;

 
(iv)  
a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;

 
(v)  
the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys' Fees and
Costs, incurred by Lender in connection with reviewing Borrower's request.

 
(e) The occurrence of any of the following Transfers shall constitute an Event
of Default under this Instrument:
 

 
29

--------------------------------------------------------------------------------

 

(i)  
a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;

 
(ii)  
if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest, or (B) limited partnership interests in Borrower that would cause the
Initial Owners of Borrower to own less than a Controlling Interest of all
limited partnership interests in Borrower;

 
(iii)  
if Borrower is a general partnership or a joint venture, a Transfer of any
general partnership or joint venture interest in Borrower;

 
(iv)  
if Borrower is a limited liability company, (A) a Transfer of any membership
interest in Borrower which would cause the Initial Owners to own less than a
Controlling Interest of all the membership interests in Borrower, (B) a Transfer
of any membership or other interest of a manager in Borrower that results in a
change of manager, or (C) a change of a nonmember manager;

 
(v)  
if Borrower is a corporation, (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
any class of voting stock in Borrower or (B) if the outstanding voting stock in
Borrower is held by 100 or more shareholders, one or more Transfers by a single
transferor within a 12-month period affecting an aggregate of 5 percent or more
of that stock;

 
(vi)  
if Borrower is a trust, (A) a Transfer of any beneficial interest in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
all the beneficial interests in Borrower, (B) the termination or revocation of
the trust, or (C) the removal, appointment or substitution of a trustee of
Borrower;

 
(vii)  
if Borrower is a limited liability partnership, (A) a Transfer of any
partnership interest in Borrower which would cause  the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and

 
(viii)  
a Transfer of any interest in a Controlling Entity which, if such Controlling
Entity were Borrower, would result in an Event of Default under any of
Sections 21(e)(i) through (vii) above.

 
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.
 
22. EVENTS OF DEFAULT.  The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:
 
(a) any failure by Borrower to pay or deposit when due any amount required by
the Note, this Instrument or any other Loan Document;
 

 
30

--------------------------------------------------------------------------------

 

(b) any failure by Borrower to maintain the insurance coverage required by
Section 19;
 
(c) any failure by Borrower to comply with the provisions of Section 33;
 
(d) fraud or material misrepresentation or material omission by Borrower, any of
its officers, directors, trustees, general partners or managers or any guarantor
in connection with (i) the application for or creation of the Indebtedness,
(ii) any financial statement, rent schedule, or other report or information
provided to Lender during the term of the Indebtedness, or (iii) any request for
Lender's consent to any proposed action, including a request for disbursement of
funds under any Collateral Agreement;
 
(e) any failure by Borrower to comply with the provisions of Section 20;
 
(f) any Event of Default under Section 21;
 
(g) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender's reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender's interest in the Mortgaged Property;
 
(h) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (g)), as and
when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower.  However, if Borrower's failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default.  However,
no such Notice or grace periods shall apply in the case of any such failure
which could, in Lender's judgment, absent immediate exercise by Lender of a
right or remedy under this Instrument, result in harm to Lender, impairment of
the Note or this Instrument or any other security given under any other Loan
Document;
 
(i) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;
 
(j) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;
 
(k) any  voluntary filing by Borrower for bankruptcy protection under the United
States Bankruptcy Code or any reorganization, receivership, insolvency
proceeding or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights to which Borrower voluntarily becomes
subject, or the commencement of any involuntary case against Borrower by any
creditor (other than Lender) of Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights which case is not dismissed or discharged within 90 days after filing;
and
 

 
31

--------------------------------------------------------------------------------

 

(l) any representations and warranties by Borrower in this Instrument which is
false or misleading in any material respect.
 
23. REMEDIES CUMULATIVE.  Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.
 
24. FORBEARANCE.
 
(a) Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions:  extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the amount of the
monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.
 
(b) Any forbearance by Lender in exercising any right or remedy under the Note,
this Instrument, or any other Loan Document or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy.  The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, shall not
be a waiver of Lender's right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender.  Lender's receipt
of any awards or proceeds under Sections 19 and 20 shall not operate to cure or
waive any Event of Default.
 
25. LOAN CHARGES.  If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that
violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the principal of the
Indebtedness.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, shall be deemed to be allocated and spread over the stated term of the
Note.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.
 
26. WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the right to
assert any statute of limitations as a bar to the enforcement of the lien of
this Instrument or to any action brought to enforce any Loan Document.
 

 
32

--------------------------------------------------------------------------------

 

27. WAIVER OF MARSHALLING.  Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law.  Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such
remedies.  Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.
 
28. FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and deliver, at
its sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant, and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Instrument and the Loan Documents.
 
29. ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.
 
30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
 
(a) This Instrument, and any Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the "Property Jurisdiction").
 
(b) Borrower agrees that any controversy arising under or in relation to the
Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to the Note, any security
for the Indebtedness, or any other Loan Document.  Borrower irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.  However, nothing in this Section 30 is
intended to limit Lender's right to bring any suit, action or proceeding
relating to matters under this Instrument in any court of any other
jurisdiction.
 

 
33

--------------------------------------------------------------------------------

 

31. NOTICE.
 
(a) All Notices, demands and other communications ("Notice") under or concerning
this Instrument shall be in writing.  Each Notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.
 
(b) Any party to this Instrument may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 31.  Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 31, that
it will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.
 
(c) Any Notice under the Note and any other Loan Document that does not specify
how Notices are to be given shall be given in accordance with this Section 31.
 
32. SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a partial
interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result in a change of the Loan Servicer.  There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note.  If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary.  If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.
 
33. SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full, Borrower
(a) shall not own any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property;  (b) shall not operate any business other than the
management and operation of the Mortgaged Property; and (c) shall not maintain
its assets in a way difficult to segregate and identify.
 
34. SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower.  However, a Transfer not permitted by Section 21 shall
be an Event of Default.
 
35. JOINT AND SEVERAL LIABILITY.  If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
joint and several.
 

 
34

--------------------------------------------------------------------------------

 

36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
 
(a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.
 
(b) No creditor of any party to this Instrument and no other person shall be a
third party beneficiary of this Instrument or any other Loan Document.  Without
limiting the generality of the preceding sentence, (i) any arrangement (a
"Servicing Arrangement") between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.
 
37. SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect.  This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument.  This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender's approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender's option by Notice to
Borrower and the transferee(s).
 
38. CONSTRUCTION.  The captions and headings of the Sections of this Instrument
are for convenience only and shall be disregarded in construing this
Instrument.  Any reference in this Instrument to an "Exhibit" or a "Section"
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument.  All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument.  Any reference in this
Instrument to a statute or regulation shall be construed as referring to that
statute or regulation as amended from time to time.  Use of the singular in this
Agreement includes the plural and use of the plural includes the singular.  As
used in this Instrument, the term "including" means "including, but not limited
to."
 
39. DISCLOSURE OF INFORMATION.  Lender may furnish information regarding
Borrower or the Mortgaged Property to third parties with an existing or
prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including but not limited to
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
multifamily mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender.  Borrower irrevocably waives any and all
rights it may have under applicable law to prohibit such disclosure, including
but not limited to any right of privacy.
 
40. NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that (a) all
information in the application for the loan submitted to Lender (the "Loan
Application") and in all financial statements, rent schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
 

 
35

--------------------------------------------------------------------------------

 

41. SUBROGATION. If, and to the extent that, the proceeds of the loan evidenced
by the Note, or subsequent advances under Section 12, are used to pay, satisfy
or discharge a Prior Lien, such loan proceeds or advances shall be deemed to
have been advanced by Lender at Borrower's request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.
 
42. ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT "CAP COLLATERAL."
 
(a) If the Note provides for interest to accrue at an adjustable or variable
interest rate (other than during the "Extension Period," as defined in the Note,
if applicable), then the definition of "Mortgaged Property" shall include the
"Cap Collateral."  The "Cap Collateral" shall mean
 
(i)  
any interest rate cap agreement, interest rate swap agreement, or other interest
rate-hedging contract or agreement obtained by Borrower as a requirement of any
Loan Document or as a condition of Lender's making the Loan (a "Cap Agreement");

 
(ii)  
any and all moneys (collectively, "Cap Payments") payable pursuant to any Cap
Agreement by the interest rate cap provider or other counterparty to a Cap
Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a "Cap Provider");

 
(iii)  
all rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Instrument;

 
(iv)  
all rights, liens and security interests or guaranties granted by a Cap Provider
or any other person to secure or guaranty payment of any Cap Payment whether
existing now or granted after the date of this Instrument;

 
(v)  
all documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Instrument; and

 
(vi)  
all cash and non-cash proceeds and products of (ii) – (v) above.

 
(b) As additional security for Borrower's obligation under the Loan Documents,
Borrower hereby assigns and pledges to Lender all of Borrower's right, title and
interest in and to the Cap Collateral.  Borrower has instructed and will
instruct each Cap Provider and any guarantor of a Cap Provider's obligations to
make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.
 
(c) So long as there is no Event of Default, Lender or Loan Servicer will remit
to Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the
Note.  Alternatively, at Lender's option so long as there is no Event of
Default, Lender may apply a Cap Payment received by Lender or Loan Servicer with
respect to any
 

 
36

--------------------------------------------------------------------------------

 

month to the applicable monthly payment of accrued interest due under the Note
if Borrower has paid in full the remaining portion of such monthly payment of
principal and interest or interest only, as applicable.
 
(d) Following an Event of Default, in addition to any other rights and remedies
Lender may have, Lender may retain any Cap Payments and apply them to the
Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.
 
(e) If the Note does not provide for interest to accrue at an adjustable or
variable interest rate (other than during the Extension Period) then this
Section 42 shall be of no force or effect.
 
43. ACCELERATION; REMEDIES; WAIVER OF PERMISSIVE COUNTERCLAIMS.  At any time
during the existence of an Event of Default, Lender, at Lender’s option, may
declare the Indebtedness to be immediately due and payable without further
demand, and may foreclose this Instrument by judicial proceeding and may invoke
any other remedies permitted by Florida law or provided in this Instrument or in
any other Loan Document.  Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports.  Borrower waives any and all
rights to file or pursue permissive counterclaims in connection with any legal
action brought by Lender under this Instrument, the Note or any other Loan
Document.
 
44. RELEASE.  Upon payment of the Indebtedness, Lender shall release this
Instrument.  Borrower shall pay Lender’s reasonable costs incurred in releasing
this Instrument.
 
45. FUTURE ADVANCES.  Lender may from time to time, in Lender’s discretion, make
optional future or additional advances (collectively, “Future Advances”) to
Borrower, except that at no time shall the unpaid principal balance of all
indebtedness secured by the lien of this Instrument, including Future Advances,
be greater than an amount equal to two hundred percent (200%) of the original
principal amount of this Note as set forth on the first page of this Instrument
plus accrued interest and amounts disbursed by Lender under Section 12 or any
other provision of this Instrument that treats a disbursement by Lender as being
made under Section 12.  All Future Advances shall be made, if at all, within
twenty (20) years after the date of this Instrument, or within such lesser
period that may in the future be provided by law as a prerequisite for the
sufficiency of actual or record notice of Future Advances as against the rights
of creditors or subsequent purchasers for value.  Borrower shall, immediately
upon request by Lender, execute and deliver to Lender a promissory note
evidencing each Future Advance together with a notice of such Future Advance in
recordable form.  All promissory notes evidencing Future Advances shall be
secured, pari passu, by the lien of this Instrument, and each reference in this
Instrument to the Note shall be deemed to be a reference to all promissory notes
evidencing Future Advances.
 
46. WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
 

 
37

--------------------------------------------------------------------------------

 

SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.
 
ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:
 
X
 
Exhibit A
Description of the Land (required).
       
X
 
Exhibit B
Modifications to Instrument

 
IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
38

--------------------------------------------------------------------------------

 



WITNESS:


/s/ Marrji Padden                                                      
Print Name: Marrji Padden




/s/ Melanie Pennington                                                      
Print Name: Melanie Pennington
 
EMERIVENT LAKE MARY LLC, a Delaware limited liability company



 
By:
Summerville Senior Living, Inc., a Delaware corporation, its sole member







By: /s/ Eric Mendelsohn
Eric Mendelsohn
Senior Vice President Corporate Development












STATE OF _Washington________________


CITY/COUNTY OF _King_, ss:


I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Eric Mendelsohn, to me known to be the person described in and who
executed the foregoing instrument as the Senior Vice President Corporate
Development of Summerville Senior Living, Inc., a Delaware corporation, sole
member of Emerivent Lake Mary LLC, a Delaware limited liability company, and
acknowledged to me that he as such officer of the sole member, being authorized
to do so, executed the foregoing instrument for the purposes therein contained
in the name of such limited liability company by himself as Senior Vice
President Corporate Development of the sole member.
 
Witness my hand and official seal in the county and state aforesaid, this 9th
day of _December, 2008.






/s/ Melanie Penington
Melanie Pennington, Notary Public


My Commission Expires:07-09-11



 
39

--------------------------------------------------------------------------------

 

EXHIBIT A


[DESCRIPTION OF THE LAND]

 
A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B


MODIFICATIONS TO INSTRUMENT




The following modifications are made to the text of the Instrument that precedes
this Exhibit:




I.           COMMITMENT MODIFICATIONS.


1.
Section 1(y)(xv) is hereby deleted in its entirety and restated as follows:



“(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property; provided however, that the name “Emeritus” and/or associated
trademark rights are not assigned to Lender, subject to Section 53 hereof.”



2.
The second sentence of Section 4(e) is hereby deleted in its entirety and
restated as follows:



“All Leases for residential dwelling units shall be on forms approved by Lender,
shall not include options to purchase and shall be for initial terms of at least
one (1) month and not more than two (2) years.”


3.
Section 4(f) is amended in its entirety to read as follows:

 
“Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender’s
prior written approval of the Lease agreement with the exception of any
Operating Lease which has previously been approved by Lender; provided, however,
that Lender’s prior written consent and prior written approval shall not be
required with respect to commercial leases for hair salons, physical therapy
spaces, or other leases covering floor space not exceeding 1,000 square feet,
provided that the lessee and its business and non-residential use of a portion
of the Mortgaged Property are consistent with similarly situated senior housing
facilities (an “Immaterial Commercial Lease”).  Borrower shall not modify the
terms of, or extend or terminate, any Lease for non residential use (including
any lease in existence on the date of this Instrument) without the prior written
consent of Lender; provided, however, no such consent shall be required with
respect to any modification, extension or termination of any Immaterial
Commercial Lease.  Borrower shall, without request by Lender, deliver an
executed copy of each non residential Lease to Lender promptly after such Lease
is signed.  All non residential Leases, including renewals or extension of
existing Leases, but specifically excluding all Immaterial Commercial Leases,
shall specifically provide that (1) such Leases are subordinate to the lien of
this Instrument (unless waived in writing by Lender); (2) the tenant shall
attorn to Lender and any purchaser at a foreclosure sale, such attornment to be
self executing and effective upon acquisition of title to the Mortgaged Property
by any purchaser at a foreclosure sale or by Lender in any manner; (3) the
tenant agrees to execute such further evidences of attornment as Lender or any
purchaser at a foreclosure sale may from time to time request; (4) the Lease
shall not be terminated by foreclosure or any other transfer of the Mortgaged
Property; (5)
 

 
B - 1

--------------------------------------------------------------------------------

 

after a foreclosure sale of the Mortgaged Property, Lender or any other
purchasers at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease; and (6) the tenant shall, upon receipt after the
occurrence and during the continuance of an Event of Default of a written
request from Lender, pay all Rents payable under the Lease to Lender.”
 
4.           Section 14(d)(i) is amended to read as follows:


 
"(i)
a balance sheet for Borrower and a statement of income and expenses and a
statement of changes in financial position of Borrower for Borrower's most
recent fiscal year;".



5.
Section 15(b) is amended by (i) adding "and Section 15(d)" after "Section 15(c)"
and (ii) by adding the phrase “or shall cause Operator to” after the words
“Borrower shall” in the first line.



6.
Section 17(e) is amended in its entirety to read as follows:  “Borrower shall
provide for professional management of the Mortgaged Property by a residential
rental property manager or operator satisfactory to Lender at all times under a
contract or operating lease approved by the Lender in writing.”



7.
Section 17(g) is amended by adding the phrase “or Operator’s” after the word
“agent’s” in the fourth line of such Section.



8.           Section 18(j)(v) is hereby deleted in its entirety and the
following is substituted therefor:


 
"(v)
the actual or alleged violation of any Hazardous Materials Law with respect to
the Mortgaged Property."



9.
Section 19(g) of the Instrument is hereby modified by:  (i) changing the number
“$10,000” in Section 19(g)(i) to “$50,000” and (ii) changing the numbers
“$10,000” and “$50,000” in Section 19(g)(ii) to “$50,000” and “$100,000”
respectively.



10.
Section 19(h) is amended by adding the following in the first line immediately
after "option" and immediately before "to": "to require an ‘actual cash value’
settlement and/or".



11.
Section 19 is hereby amended by adding the following new subsection (l) as
follows:



 
“(l)
Borrower or an operator of the Mortgaged Property must submit annually to Lender
a claims history (“Claims History”) for the Mortgaged Property comprised of a
detailed list of all claims made against Borrower’s or an operator of the
Mortgaged Property’s general or professional liability insurance policies or the
general or professional liability insurance policy of the management agent for
the Mortgaged Property or any other entity if such management agent or other
entity has procured general or professional liability insurance for the
Mortgaged Property on behalf of Borrower, and a summary of any pending or
settled actions, suits, claims or proceedings filed against the Borrower, an
operator of the Mortgaged Property, the Mortgaged Property, or a Controlling
Entity. The Claims History shall be submitted within thirty (30) days after the
anniversary of the date


 
B - 2

--------------------------------------------------------------------------------

 

 
of this Instrument for each year until the Indebtedness is paid in full.”



12.
Section 19 is hereby amended by adding the following new subsection (m) as
follows:



“(m)
In addition to all other rights of Lender under this Section 19, Lender reserves
the right to require Borrower to obtain and maintain conventional insurance (in
lieu of its current captive insurer’s coverage) in the event the market improves
for professional liability insurance or in the event Borrower’s current captive
insurer (National Orion) suffers a material adverse change in its financial
conditions or its credit rating, as determined by Lender in its sole
discretion.”



13.           Section 21(c) of the Instrument is amended to include the new
subsection (vii) as follows:
 
“(vii)
The Transfer of any interest in Guarantor by such entities or individuals that
hold as of the date of this Instrument less than a 20% interest in Guarantor”.



14.
Section 22(l) is amended by deleting "is" and inserting "was" in its place and
by adding "when made" after "respect" at the end of the subsection.



15.           Section 31(a) is amended by changing "Notices" to "notices" in the
first line.


16.
Section 40(a) is amended by (a) deleting the word "are" and inserting in its
place the word "was" and (b) by adding after the word "respects" and before the
semi-colon (;) the phrase "as of its date".



17.
The following new Section is added to the Instrument after the last numbered
Section and there are no Sections appearing between the last numbered Section
and the numbered Section appearing below:



“53.
LENDER’S RIGHT TO USE TRADE NAME.  Notwithstanding anything contained herein,
Borrower agrees that Lender shall have an irrevocable license, coupled with an
interest and for which consideration has been paid and received, to use the name
“Emeritus” and/or associated trademark rights and trade names relating to any of
the Mortgaged Property for a period not to exceed 120 days after the date Lender
acquires the Mortgaged Property by foreclosure or deed-in-lieu of foreclosure.”



18.
The following new Section is added to this Instrument:

 
“54.
MEDICARE AND MEDICAID.



 
(a)
Borrower represents and warrants that neither Borrower nor any management agent
for the Mortgaged Property or any operator of the Mortgaged Property currently
participates in any Medicaid programs, Medicare programs or any other third
party payors’ programs or other similar provider payment programs in connection
with the operation of the Mortgaged Property.



 
(b)
Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower shall not, and shall not permit


 
B - 3

--------------------------------------------------------------------------------

 

any management agent for the Mortgaged Property or any operator of the Mortgaged
Property to, participate in Medicare or Medicaid, or any provider agreement
under Medicare or Medicaid, or accept any resident whose ability to reside in
the Mortgaged Property requires that Borrower, the Mortgaged Property or any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property participate in Medicare, Medicaid or any similar provider program.


 
(c)
In addition to the Events of Default listed in Sections 22 and 55, it also shall
constitute an Event of Default if Borrower participates, or permits any
management agent for the Mortgaged Property or operator of the Mortgaged
Property to participate, in Medicare, Medicaid, or any similar or successor
payment provider plan.”





II.           SENIOR HOUSING MODIFICATIONS.


1.           The following new Section is added to this Instrument:


“55.                      SENIOR HOUSING.


 
(a)
Additions to Definitions.  The following terms, when used in this Instrument,
shall have the following meanings or shall add to the definitions in the main
body of this Instrument, as applicable:



 
(1)
“Activities of Daily Living” shall mean personal care services that provide the
frail elderly with assistance in eating, dressing, bathing, incontinence care
and assistance in moving from one place to another (such as from a bed to a
wheelchair).



 
(2)
“Assisted Living Residences” shall mean residences that are designed to
accommodate and provide 24-hour protective oversight and assistance for
individuals with functional limitations, including meals in a central location
and assistance with Activities of Daily Living.



 
(3)
“Continuing Care Retirement Community” (“CCRC”) shall mean a property designed
to provide a continuum of care within a single community. The living
accommodations and care provided within a CCRC are a combination of the
accommodations and services provided by Seniors Apartments, Independent Living
Units, Assisted Living Residences and Skilled Nursing Beds.



 
(4)
“Contract” shall mean any contract for the provision of goods or services in
connection with the operation or management of the Mortgaged Property (other
than residential care agreements or residential lease contracts).



 
(5)
“Governmental Authority” shall also include all applicable licensing or
accreditation bodies or agencies (whether federal,


 
B - 4

--------------------------------------------------------------------------------

 

state, county, district, municipal, city or otherwise, whether now or hereafter
in existence) that have or acquire jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property.


 
(6)
“Hazardous Materials” shall also include any medical products or devices,
including, those materials defined as “medical waste” or “biological waste”
under relevant statutes, ordinances or regulations pertaining to Hazardous
Materials Law.



 
(7)
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.



 
(8)
“Independent Living Units” shall mean residential units that are accompanied by
optional services designed to aid the residents’ independence, including, but
not limited to, building security, optional meals, housekeeping, laundry, and at
least some incidental services and activities not related to personal care, such
as valet shopping, financial planning, unscheduled transportation, beautician
services, recreational and social activities and 24-hour staff presence.



 
(9)
“Lease” shall also include any occupancy agreements pertaining to occupants of
the Mortgaged Property, including both residential and commercial agreements and
patient admission or resident care agreements.



(10)  
“License” shall mean any license, permit, certificate, approval, certificate of
need or authorization, governmental or otherwise, necessary to use, occupy or
operate the Mortgaged Property.

 


 
(11)
“Material Contract” shall mean Contracts:



(A)  
for preparing or serving food (but do not include food supply Contracts);

 
(B)  
for medical services or healthcare provider agreements;

 
(C)  
the average annual consideration of which, directly or indirectly, is at least
$20,000; or

 
(D)  
determined by Lender to be material to the operation of the Mortgaged Property.

 


 
(12)
“Mortgaged Property” shall also include all of the following:



 
(A)
All payments received from any sources, including entrance fees, application
fees, processing fees, community


 
B - 5

--------------------------------------------------------------------------------

 

fees and any other amounts or fees deposited by any resident or tenant, payment
of second party charges added to base rental income, base and additional meal
sales, payments received from commercial operations located on the Mortgaged
Property or provided as a service to the occupants of the Mortgaged Property,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents;


 
(B)
All rights to payments from Medicare, Medicaid or TRICARE programs or similar
federal, state or local programs or agencies and rights to payment from private
insurers, arising from the operation of the Mortgaged Property;



 
(C)
All Licenses, approvals, permits, accreditations, determinations of need,
certificates of need and other certificates;



 
(D)
All Contracts, operating contracts, franchises, license agreements, healthcare
services contracts, food service contracts and other contracts for services
related to the operation of the Mortgaged Property; and



 
(E)
All utility deposits.



 
(13)
“Privacy Laws” shall mean federal, state and local laws and regulations
applicable to resident and tenant privacy.  Privacy Laws include, but are not
limited to, HIPAA.



 
(14)
“Seniors Apartments” shall mean age-restricted apartments for senior residents
who are able to function independently.  These residences are typically
restricted to residents 55 and older (or 62 and older).  Seniors Apartments do
not provide healthcare services, medication assistance, meal services or other
third-party contract services.



 
(15)
“Skilled Nursing Beds” shall mean a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services.



 
(b)
Intended Use.  The residential units in the Mortgaged Property will be allocated
as follows (the “Intended Use”):



 
1.
Independent Living Units 
_______%



 
2.
Assisted Living Residences 
100%


 
B - 6

--------------------------------------------------------------------------------

 



 
3.
Skilled Nursing Beds 
_______%



 
4.
Continuing Care Retirement Community with the following percentages of use:



a.           Seniors Apartments _______%


b.           Independent Living Units _______%


c.           Assisted Living Residences _______%


d.           Skilled Nursing Beds _______%


The number of units set aside as Assisted Living Residences and Independent
Living Units may be increased by no more than 10% of the present number of total
units at the Property.


No more than 35% of the aggregate number of licensed beds at the Mortgaged
Property, including any beds added by the construction of any additional units,
may be dedicated to the care of residents with Alzheimer’s disease or other
dementia.


 
(c)
Additional Covenants.  In addition to those covenants contained in this
Instrument, Borrower covenants to Lender as follows:



 
(1)
Borrower shall, or shall cause any operator of the Mortgaged Property to,
operate the Mortgaged Property for its Intended Use and shall, or shall cause
any operator of the Mortgaged Property to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.



 
(2)
Borrower shall, or shall cause any operator of the Mortgaged Property to,
operate the Mortgaged Property in a manner such that all applicable Licenses
will remain in full force and effect.  Borrower shall not, and shall not allow
any operator or management agent to, (A) transfer any License to any location
other than the Mortgaged Property, (B) pledge any License as collateral security
for any other loan or indebtedness; or (C) terminate or modify any License if
doing so would have a material effect on the Mortgaged Property.



 
(3)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property, or any management agent for
the Mortgaged Property, any and all notices from any Governmental Authority that
(A) any License is being downgraded to a substandard category, revoked, or
suspended, or that action is pending or being considered to downgrade any such
License, (B) any violation, fine, finding, investigation or corrective


 
B - 7

--------------------------------------------------------------------------------

 

action concerning any License is pending or being considered or (C) any health
or safety code violation or other deficiency at the Mortgaged Property has been
identified.


 
(4)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property, or any management agent for
the Mortgaged Property, a copy of any survey, report or statement of
deficiencies by any Governmental Authority.  Within the time period specified by
the Governmental Authority for furnishing a plan of correction, the Borrower
shall furnish or shall cause to be furnished to Lender a copy of the plan of
correction.  Borrower shall correct or shall cause to be corrected any
deficiency the curing of which is a condition of continued licensure,
certification or operation by the date required for cure by the Governmental
Authority.



 
(5)
Upon Lender’s request and subject to Privacy Laws, Borrower shall furnish to
Lender true and correct copies of all Contracts and all occupancy agreements,
admission agreements and resident care agreements.



 
(6)
Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower shall not, and shall not permit any operator of
the Mortgaged Property or any management agent for the Mortgaged Property to,
provide or contract for skilled nursing care for any of the residents other than
that level of care which both (A) is consistent with the Intended Use and (B) is
permissible for Borrower to provide under state or local statutes, regulations,
ordinances, orders or standards.



 
(7)
Borrower shall not, and shall not permit any operator of the Mortgaged Property
or any management agent for the Mortgaged Property to, enter into any Material
Contract, unless that Material Contract provides that it is terminable upon not
more than 30 days notice without the necessity of establishing cause and without
payment of a penalty or termination fee by Borrower or its successors.



 
(8)
Borrower shall not, and shall not allow any operator of the Mortgaged Property
or any management agent for the Mortgaged Property to, pledge any receivables as
collateral security for any other loan or indebtedness.



 
(9)
Borrower shall fully perform all of its obligations under each Contract, and
Borrower shall not amend, modify, assign or otherwise encumber its interest in
any Material Contract without the prior written approval of Lender.  If Borrower
enters into any Material Contract in the future, it shall, simultaneously with
entering into the Material Contract, (A) assign its rights under and interest in
the Material Contract to Lender as additional security


 
B - 8

--------------------------------------------------------------------------------

 

for the Indebtedness and (B) obtain and provide to Lender a consent to that
assignment by the other party(ies) to the Material Contract.  If in the future
any operator of the Mortgaged Property or any management agent for the Mortgaged
Property enters into a Material Contract, Borrower shall cause the operator or
the management agent to (i) assign its rights under and interest in the Material
Contract to Lender as additional security for the Indebtedness and (ii) obtain
and provide to Lender a consent to that assignment by the other party(ies) to
the Material Contract.  In either case, both the assignment and the consent
shall be in a form acceptable to Lender in its discretion.


(10)  
Borrower shall provide Lender with a copy of any License issued in the future by
a Governmental Authority within thirty (30) days after its issuance or
renewal.  To the extent that any such License is assignable, Borrower shall
assign it to Lender as additional security for the Indebtedness, using a form of
assignment acceptable to Lender in its discretion.  If any License is issued to
an operator of the Mortgaged Property or management agent for the Mortgaged
Property, to the extent such License is assignable, Borrower shall cause such
operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 


(11)  
Subject to Privacy Laws, Borrower will furnish and will cause any management
agent for the Mortgaged Property or any operator of the Mortgaged Property to
furnish to Lender at Borrower’s expense all evidence, which Lender may from time
to time reasonably request as to the accuracy and validity of or compliance with
all representations and warranties made by Borrower in the Loan Documents and
satisfaction of all conditions contained therein.



 
(d)
Additional Representations and Warranties.  In addition to those representations
and warranties contained in this Instrument, Borrower represents and warrants to
Lender as follows:



 
(1)
Borrower has obtained or has caused any operator of the Mortgaged Property to
obtain all Licenses necessary to use, occupy or operate the Mortgaged Property
for its Intended Use (such Licenses being in its own name or in the name of the
operator of the Mortgaged Property or the management agent for the Mortgaged
Property, if any, and in any event in the names of the persons and entities
required by the applicable Governmental Authorities), and all such Licenses are
in full force and effect.  Borrower has provided Lender with complete and
accurate copies of all Licenses.  The Intended Use of the Mortgaged Property is
in conformity with all certificates of occupancy and Licenses and any other
restrictions or covenants affecting the Mortgaged Property.


 
B - 9

--------------------------------------------------------------------------------

 

The Mortgaged Property contains all equipment, staff and supplies necessary to
use and operate the Mortgaged Property for its Intended Use.


 
(2)
Borrower and the Mortgaged Property (and its operation) are in compliance with
the applicable provisions of all laws, regulations, ordinances, orders or
standards of any Governmental Authority having jurisdiction over the operation
of the Mortgaged Property, including:  (A) health care and fire safety codes;
(B) laws regulating the preparation and serving of food; (C) laws regulating the
handling and disposal of medical or biological waste; (D) the applicable
provisions of all laws, rules, regulations and published interpretations of them
to which the Borrower or the Mortgaged Property is subject by virtue of its
Intended Use; and (E) all criteria established to classify the Mortgaged
Property as housing for older persons under the Fair Housing Amendments Act of
1988.



 
(3)
Borrower and the Mortgaged Property are not subject to any proceeding, suit or
investigation by any Governmental Authority and neither Borrower, any operator
of the Mortgaged Property nor any management agent for the Mortgaged Property
has received any notice from any Governmental Authority which may result in the
imposition of a fine or interim or final sanction or would (i) have a material
adverse effect on Borrower or the operation of the Mortgaged Property, (ii)
result in the appointment of a receiver, (iii) affect Borrower’s or any operator
of the Mortgaged Property’s ability to accept and retain residents, or (iv)
result in the revocation, transfer, surrender, suspension or other impairment of
any License.



 
(4)
Neither the execution and delivery of the Note, this Instrument or any other
Loan Document, Borrower’s performance under the Loan Documents, the recordation
of this Instrument, nor the exercise of any remedies by Lender, will adversely
affect the Licenses.



 
(5)
Borrower is not a participant in any federal program under which any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds.



 
(6)
Borrower has received no notice of, and is not aware of, any violation of
applicable antitrust laws.



 
(7)
If any existing management agreement or operating lease is terminated or Lender
acquires the Mortgaged Property through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent operator or management agent, or any subsequent
purchaser (through foreclosure or otherwise) must obtain a certificate of need
from any Governmental Authority (other than giving of any notice required under
the applicable state law or

 

 
B - 10

--------------------------------------------------------------------------------

 

regulation) prior to applying for any License, so long as neither the type of
service nor any unit compliment is changed.
 


 
(8)
Exhibit C attached to this Instrument lists all Material Contracts now in
effect.



 
(9)
With regard to each Material Contract listed in Exhibit C:  (i) the Material
Contract is assignable without the consent of the other party thereto or
Borrower and any operator of the Mortgaged Property has obtained express written
consent to the assignment from the other party thereto; (ii) no previous
assignment of Borrower’s or any operator of the Mortgaged Property’s interest in
the Material Contract has been made; (iii) the Material Contract is in full
force and effect in accordance with its respective terms; and (iv) there is no
default under the Material Contract.



 
(10)
Each Material Contract listed in Exhibit C provides that it is terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or its successors.



 
(11)
Except for termination statements and continuation statements, during the 45-day
period prior to the date of this Instrument, there have been no UCC financing
statements filed with respect to any of the UCC Collateral listing as debtor the
Borrower, any operator of the Mortgaged Property, any management agent for the
Mortgaged Property or the Mortgaged Property’s common name.



 
(e)
Additional Events of Default.  In addition to the Events of Default listed in
Section 22 of this Instrument, each of the following shall also constitute an
Event of Default:



 
(1)
Borrower’s or any operator of the Mortgaged Property’s failure within the time
deadlines set by any Governmental Authority to correct any deficiency that may
cause any action by such agency with respect to the Mortgaged Property to have a
material adverse affect on the income or operation of the Mortgaged Property or
on Borrower’s or any operator of the Mortgaged Property’s interest in the
Mortgaged Property, including a termination, revocation or suspension of any
applicable License, or a ban on new resident admissions.



 
(2)
A default under any of the Material Contracts by Borrower, by any operator of
the Mortgaged Property, or by any management agent for the Mortgaged Property,
which continues beyond the expiration of any applicable cure period.



 
(3)
Any representation or warranty made by Borrower in this Instrument or any other
Loan Document was false or misleading in any material respect when made.


 
B - 11

--------------------------------------------------------------------------------

 



 
(4)
The Mortgaged Property is no longer classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988.



 
(f)
Environmental Hazards.  In addition to the activities and conditions listed in
Section 18(b), “Prohibited Activities or Conditions” shall not include the
presence at the Mortgaged Property of medical products or devices or medical
waste, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.



 
(g)
Financial Reporting.  [Assisted Living or Skilled Nursing Version] Section 14(b)
is deleted and replaced with the following:



Within 120 days after the end of each fiscal quarter of Borrower, Borrower shall
furnish to Lender a statement of income and expenses for the operation of the
Mortgaged Property for that fiscal quarter, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal quarter
and, when requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal quarter.  If Borrower’s fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.


Section 14(d)(ii) is deleted in its entirety and Section 14(d)(iii) is
renumbered as 14(d)(ii).


 
(h)
Section 21(c)(i) of this Instrument is deleted and replaced with the following:



 
(i)
a Transfer to which Lender has consented in Lender’s sole discretion (without
limiting Lender’s sole discretion, Lender will not consent to a Transfer while
an Event of Default exists) so long as Lender has received (1) a $5,000 review
fee as a condition of Lender’s considering any proposed Transfer, (2) a transfer
fee in an amount equal to 1% of the unpaid principal balance of the Indebtedness
immediately before the Transfer as a condition of Lender’s consent to the
proposed Transfer, and (3) reimbursement for all of Lender’s out-of-pocket costs
(including reasonable Attorney’s Fees and Costs) incurred in reviewing the
proposed Transfer.



2.           The following new Section is added to this Instrument:


“56.                      SENIOR HOUSING OPERATOR.

 
B - 12

--------------------------------------------------------------------------------

 



 
(a)
Additions to Definitions.  The following terms, when used in this Instrument,
shall have the following meanings or shall add to the definitions in the main
body of this Instrument, as applicable:



(1)  
The term “Lease” shall also include any master lease agreement or operating
lease under which control of the use or operation of part or all of the
Mortgaged Property has been granted to another entity.

 
(2)  
“Operating Lease” or “operating lease” shall mean that Lease, dated of even date
herewith, entered into by and between Borrower, as landlord, and Operator, as
tenant, leasing the Mortgaged Property.

 
(3)  
“Operator” or “operator” shall mean Summerville 3 LLC, a Delaware limited
liability company, the tenant of the Improvements under the Operating Lease, its
successors and assigns.



 
(b)
Additional Covenants.  In addition to those covenants contained in this
Instrument, Borrower covenants to Lender as follows:



 
(1)
Borrower shall furnish to Lender (i) within five (5) days after the receipt by
Borrower from Operator, copies of any and all notices of Borrower’s default or
failure to pay or perform an obligation under the Operating Lease, and/or (ii)
immediately upon the issuance by Borrower to Operator of any and all notices of
Operator’s default or failure to pay or perform an obligation under the
Operating Lease.



 
(c)
Additional Representations and Warranties.  In addition to those representations
and warranties contained in this Instrument, Borrower represents and warrants to
Lender as follows:



 
(1)
Any management or Operating Lease between Borrower and Operator or between
Operator and any management agent are in full force and effect and there is no
default, breach or violation existing under any management agreement or
Operating Lease by any party thereto and no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach or
violation by any party under any management agreement or Operating Lease.



 
(d)
Additional Events of Default.  In addition to the Events of Default listed in
Section 22 of this Instrument, each of the following shall also constitute an
Event of Default:



 
(1)
With regard to the Operating Lease, (i) if the Borrower or Operator terminates
the Operating Lease prior to the stated term of the Operating Lease or during
any renewal period of the Operating Lease, or (ii) if Operator fails to exercise
any or all renewal options contained in the Operating Lease or (iii) if Borrower
and Operator amend, modify or revise in any way the Operating Lease without the
prior written consent of Lender, which consent shall be given in Lender’s sole
and exclusive

 

 
B - 13

--------------------------------------------------------------------------------

 

discretion.  Notwithstanding the foregoing, it shall not be an Event of Default
upon the occurrence of either (i) or (ii), if Borrower has entered into and
executed a new operating lease for the Mortgaged Property, containing the same
terms and conditions of the Operating Lease or including such other terms and
conditions as Lender may have approved in writing, with a new operator for the
Mortgaged Property which Lender has approved in writing prior to the execution
of the new operating lease, which approval shall be given in Lender’s sole and
exclusive discretion.
 
(4)  
Any change of the Operator of the Mortgaged Property or of any management agent
of the Mortgaged Property as of the date of this Instrument without Lender’s
prior written consent, which consent shall be given in Lender’s sole and
exclusive discretion; provided, however, that Sections 21(d)(i)-(iii) and
21(e)(ii)-(viii) and the definition of “Controlling Entity” shall apply to the
Operator as modified solely for purposes of this subsection as follows:  the
word “Borrower” used in these subsections shall be deleted and replaced with
“Operator”.



(5)  
Any failure by Operator to perform any of its obligations as and when required
under any Loan Document which continues beyond the applicable cure period, if
any, specified in that Loan Document.”






 
B - 14

--------------------------------------------------------------------------------

 



